Citation Nr: 1042922	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  03-33 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for stress, a nervous 
condition, or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971, 
and in the Reserves until April 1974.  The Veteran served in 
Vietnam from November 4, 1968 to November 3, 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the Veteran's March 2002 claim for 
entitlement to service connection for a stress/nervousness 
disorder.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board hearing) 
in May 2004.  A copy of this transcript is associated with the 
record.

In December 2004 and September 2009, the Board remanded this case 
to the RO for additional development.  The case has been returned 
to the Board for further appellate consideration.

The Board considers the Veteran's claim for service connection 
for stress, a nervous condition, or PTSD as encompassing all 
psychiatric disorders with which the Veteran has been diagnosed, 
pursuant to the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (holding that the scope of a mental health disability 
claim includes any mental health disability that could reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).


FINDING OF FACT

Stress, a nervous condition, and PTSD are not shown by competent 
evidence to be related to the Veteran's military service or to 
any incident therein.


CONCLUSION OF LAW

Stress, a nervous condition, and PTSD were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Letters dated July 2002, August 2002, May 2003, December 2004, 
November 2005, April 2006, and April 2010, provided to the 
Veteran before the November 2002 rating decision, the October 
2003 statement of the case, the May 2009 supplemental statement 
of the case, and the July 2010 supplemental statement of the 
case, respectively, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his claims, what 
VA would do and had done, and what evidence he should provide.  
The letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other non-
government records necessary to support his claim.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in April 2010.  In this regard, after initially providing 
VA notice, followed by subsequent Dingess notice in April 2010, 
the RO readjudicated the claim in a supplemental statement of the 
case in July 2010.  Thus, the timing defect in the notice has 
been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  In addition, the Veteran has 
never alleged how a timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 
1696 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in December 2004, 
instructed the AOJ to ask the Veteran to identify all VA and non-
VA health care providers who treated him for his claimed 
disabilities; to apprise him of the evidence which he is required 
to submit, and which evidence VA would attempt to obtain; to 
obtain the requested records; to obtain the Veteran's service 
personnel records and service treatment records; to request that 
the Veteran provide more information about his alleged in-service 
stressors; to offer the Veteran an opportunity to procure "buddy 
statements" from witnesses of his alleged in-service stressors; 
to attempt to verify the Veteran's alleged in-service stressors; 
and to provide the Veteran with a VA examination of his claimed 
nervousness and PTSD.  In September 2009, the Board instructed 
the AOJ to send the Veteran a notification letter compliant with 
the duty to notify in claims for service connection for PTSD 
based on in-service personal assault or harassment; to obtain all 
records of treatment for stress, a nervous disorder, or PTSD 
since April 2009; and to schedule the Veteran for a new VA 
examination if the Veteran offered credible evidence of a 
personal assault stressor.

The Board finds that the AOJ has complied with those 
instructions.  It provided the notice required above in letters 
dated December 2004, November 2005, April 2006, and April 2010; 
obtained the Veteran's service personnel records, service 
treatment records, and VA treatment records; obtained additional 
statements and evidence from the Veteran regarding his alleged 
in-service stressors; attempted to verify the Veteran's alleged 
in-service stressors through correspondence with the National 
Personnel Records Center (NPRC) and the Center for Unit Records 
Research (CURR; now the Joint Services Records Research Center, 
or JSRRC); provided the Veteran with a VA examination of his 
claimed nervousness and PTSD in April 2009; and sent the Veteran 
a letter compliant with the duty to notify in claims for service 
connection for PTSD based on in-service personal assault or 
harassment, along with a request for any additional records or 
evidence, in April 2010.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records, VA 
treatment records, and available private treatment records have 
been obtained.  The Veteran has reported at page 39 of his May 
2004 Board hearing that he has not applied for, and is not in 
receipt of, Social Security Administration (SSA) benefits.  Golz 
v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service connection 
for PTSD requires a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

Specifically, to establish entitlement to service connection for 
PTSD, the Veteran must submit "...medical evidence diagnosing 
the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred."  38 C.F.R. § 3.304(f).  In order for a 
stressor to be sufficient to cause PTSD, (1) the Veteran must 
have been exposed to a traumatic event in which he experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and (2) the 
Veteran's response must have involved intense fear, helplessness, 
or horror.  See 38 C.F.R. § 3.304(f); Cohen, supra.

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of 
the mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of PTSD.  
The Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).   

Just because, however, a physician or other health professional 
accepted an appellant's description of his military experiences 
as credible and diagnosed him as suffering from PTSD does not 
mean the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Because personal assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which creates 
a proof problem with respect to the occurrence of the claimed 
stressor.  In such situations, it is not unusual for there to be 
an absence of service records documenting the events the Veteran 
has alleged.  The victims of such trauma may not necessarily 
report the full circumstances of the trauma for many years after 
the trauma.  Thus, when a PTSD claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton v. 
West, 12 Vet. App. 272, 277 (1999) and YR v. West, 11 Vet. App. 
393, 398-99 (1998).

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis centers; 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.  

The Court has prescribed the rule for interpreting a claim for 
PTSD as one involving a personal assault stressor for which the 
provisions of 38 C.F.R. § 3.304(f)(5) are applicable.  See, e.g., 
Bradford v. Nicholson, 20 Vet. App. 200 (2006) (In which a 
Veteran alleged that a sergeant kicked her down a set of stairs).  
Moreover, VA has defined personal assault to include any event of 
human design that threatens or inflicts harm.  Examples of 
personal assault include rape, physical assault, domestic 
battery, robbery, mugging, stalking, and harassment.  See VA 
Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., 
Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, 
part 17(a), (c) (Dec. 13, 2005).  

Medical opinions in cases of personal assault for PTSD are 
exceptions to the general rule--as, for example, announced in 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996)--that an opinion by 
a medical professional based on a post-service examination cannot 
be used to establish the occurrence of a stressor.  38 C.F.R. 
§ 3.304(f)(5); VA Adjudication Procedure Manual, M21-1MR, Part 
III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 
1 ,2006).

Analysis:  Service Connection for Stress, a Nervous Condition, 
and PTSD

The Veteran's service treatment records show no evidence of any 
complaints, treatment, or diagnoses of any psychiatric disorders 
in service.  In a March 1968 Report of Medical Examination, a 
clinician found that the Veteran was psychiatrically normal on 
clinical evaluation.  Additionally, in his March 1968 Report of 
Medical History, the Veteran checked boxes indicating that he did 
not have, and had never had, "frequent or terrifying 
nightmares," "depression or excessive worry," or "nervous 
trouble of any sort."  In a February 1971 Report of Medical 
Examination, a clinician again found that the Veteran was 
psychiatrically normal on clinical evaluation.  Furthermore, the 
Veteran, in his February 1971 Report of Medical History, checked 
boxes indicating that he did not have, and never had, "frequent 
or terrifying nightmares," "depression or excessive worry," or 
"nervous trouble of any sort."

Neither the Veteran's Department of Defense (DD) Form 214 nor his 
service personnel records show any indicia of combat service.  
His DD Form 214 shows that the Veteran's Military Occupational 
Specialty (MOS) was 76P20, Stock Control (STK CON) and Accounting 
Support (ACCT SP).  The Veteran served in Vietnam from November 
4, 1968 to November 3, 1969.

Following service, a private clinician noted in August 1987 that 
"the anxiety neurosis which he's had is stable."  No 
etiological opinion was associated with that assessment.

In his March 2002 claim, the Veteran alleged that his stress and 
nervousness began on September 11, 2001.

In August 2003, a VA clinician diagnosed the Veteran with 
"anxiety/depression," and noted that he had a mental health 
(MH) counseling session pending.

The Veteran underwent a VA mental health counseling session in 
November 2003.  He asserted that he had unmanaged anxiety, 
nerves, panic attacks, depression, and PTSD, all of which started 
after his service in Vietnam.  The Veteran requested that the VA 
clinician not speak with his parents, because he said that they 
do not know about his troubles.  The VA clinician wrote in his 
report that an "initial clinical impression is difficult to 
ascertain given [the Veteran's] repeated inability to remember or 
address details of his...military service....He can speak to broad 
symptoms but seems to have a hard time with specifics and 
details....There is also no clear indication during this interview 
of unmanaged anxiety, panic attacks, depression or PTSD though he 
may suffer from some degree of anxiety."  The VA clinician noted 
that he questioned the reliability of the history provided by the 
Veteran.  The VA clinician ruled out (R/O) anxiety disorder not 
otherwise specified (NOS), and also noted "Doubt PTSD or Panic 
Attacks."  For Axis IV, the psychosocial and environmental 
factors contributing to his psychiatric disorders, the VA 
clinician listed housing, social environment, financial, and job-
related problems.

Later in November 2003, the Veteran told a VA clinician that he 
had PTSD.  He also reported that he was deeply affected by the 
events of September 11, 2001, and said that it brought back 
memories of his stay in a hospital in Vietnam for a hernia 
repair, during which time he saw wounded military personnel.  The 
Veteran stated that he still has flashbacks from that experience.  
The VA clinician also wrote that the Veteran "claims to not 
recall his time in basic training or in Germany following his 
tour in VN [Vietnam].  He was not a combat soldier but recalls 
being near a site where grenades exploded and killed and injured 
a number of soldiers."  The clinician diagnosed the Veteran with 
depressive disorder NOS and possible PTSD.

In January 2004, the Veteran told a VA clinician that he was no 
longer looking for work because of the intense anxiety that 
arises when he is in public.  The clinician noted that he would 
attempt to facilitate the Veteran's admission to a VA PTSD 
program.

In March 2004, the Veteran reported to a VA clinician that there 
had been a grenade attack while he was recuperating from surgery 
in Vietnam during service.  The Veteran also reported that he was 
the subject of a "blanket party" during his service in Germany.  
A "blanket party" is a physical assault in which some of the 
assailants trap a victim in his bed by holding down the corners 
of the blanket covering him, and the remaining assailants strike 
him through the blanket.

Later in March 2004, the Veteran told a VA clinician that he was 
profoundly upset by the events of September 11, 2001.  He further 
stated that he felt badly for the September 11 victims who did 
not know who had attacked them, much like the people in the 
hospital barracks in Vietnam did not know who had attacked them.  
The Veteran expressed guilt for having survived the attack; he 
explained that, unlike those who were killed, he was not in his 
bed at the time of the attack on the hospital barracks.  The 
Veteran also disavowed memory of his time in the military, and 
said that another VA clinician's repeated questions about his 
PTSD made him angry.  The VA clinician noted that the Veteran 
"seems to have a global amnesia for events following his 
induction into the military."

Still later in March 2004, a VA clinician noted that the Veteran 
was "insisting on [a] PTSD dx [diagnosis].  I tried to explain 
that I'm having trouble [diagnosing the Veteran] due to lack of 
detail, especially [the Veteran's] frequent statements that he 
remembers so few details of his entire active duty experience; 
[the Veteran] does recall details of the 'blanket party' in 
Germany, which he retells with considerable emotion; and which 
certainly was a trauma; however, detail about VN war experience 
is minimal."  The VA clinician further recorded that the Veteran 
"became hostile and abusive" and "did imply wanting to act out 
physically toward me at least twice."

The Veteran told a VA clinician in April 2004 that another VA 
clinician had called him a liar and accused him of making up a 
story.  The Veteran also reported recalling an event during basic 
training in which an instructor threw what turned out to be a 
dummy grenade under the bleachers where the soldiers were seated.  
The Veteran stated that the turmoil was so great that some 
suffered fractures in their efforts to get away.  The VA 
clinician diagnosed him with PTSD and depression.

In his PTSD stressor statement dated April 2004, the Veteran 
listed four stressors: basic training, grenade training, a 
grenade attack on convalescent barracks, and a "blanket party" 
in Germany.

The Veteran provided testimony at a Board hearing in May 2004.  
He reported that while he was at a convalescence hospital in Cam 
Ranh Bay, Vietnam, "somebody ran down the beach and threw 
grenades in every one of the barracks.  I don't know whether it 
was our guys or whether it was the enemy."  Id. at pp. 19-20.  
He further stated that "my bunk was on the end of the barracks 
where they threw the grenade in.  I think I'm two or three beds 
in.  But for some reason, I was clear at the other end....I don't 
know, I can't tell you why I was at the other end, for what 
reason.  I was probably just wandering around.  Maybe I was 
talking to somebody down at the other end."  Id. at p. 20.  The 
Veteran stated that when the grenade was thrown into the 
barracks, "I think I took off, or went to the ground or 
something.  I don't know.  I don't remember.  I just remember it 
hit and then it was just chaos."  Id. at p. 21.  The Veteran 
asserted that the other soldiers who had been in the 
convalescence barracks "never showed back up again.  So they had 
to have been fatalities.  I was told there were fatalities."  
Id. at p. 21.  When asked if he helped with picking up the 
bodies, the Veteran replied that "I wasn't assigned to help or 
nothing.  I was just there basically on my own the whole time."  
Id. at p. 21.  The Veteran stated that he was not injured by the 
grenade attack "because I got probably far enough away" from 
the grenade.  Id. at pp. 21-22.  The Veteran stated that he did 
not discuss his presence at the grenade attack, and that "I 
don't think anybody on the ship knew that I went through that."  
Id. at p. 22.  He stated at the hearing that he had problems 
during active duty with sleeplessness and claustrophobia after 
the grenade attack.  Id. at pp. 22-23.

The Veteran testified at his May 2004 Board hearing that a second 
in-service stressor occurred when his basic training instructor, 
after throwing a few live grenades into a field, threw a dummy 
grenade into the bleachers where he and others were sitting.  Id. 
at pp. 23-24.

The Veteran asserted at his May 2004 Board hearing that a third 
in-service stressor occurred "when I stepped off that bus in 
basic training."  Id. at p. 25.  Specifically, he alleged that 
his drill sergeants treated him "like animals....They kicked you.  
They hit you.  You were nothing....Those guys were mean."  Id. at 
p. 25.

The Veteran also alleged at his May 2004 Board hearing that he 
was the victim of a "blanket party" while in service.  Id. at 
p. 31.

The Veteran further testified at his May 2004 Board hearing that 
he was not treated during active service for his anxiety, 
nervousness, or claustrophobia.  Id. at p. 26.  He stated that 
his post-service PTSD symptoms include waking up sweaty and 
crying, nightmares, checking his windows two or three times at 
night, avoiding crowds and the activities in which he used to 
engage, and having a startled response.  Id. at pp. 27, 31-33.  
He also attributed his physical altercations with his post-
service employer, and his two divorces, to his PTSD.  Id. at pp. 
32-34.  The Veteran stated that he has been in treatment for PTSD 
since November 2003.  Id. at p. 30.

In August 2004, the Veteran was admitted for evaluation and 
preparation for the VA PTSD program.  The Veteran described a 
"shouting match" with his March 2004 VA clinician, whom he said 
had "told me that I was lying [and] that I didn't have [PTSD]."  
The Veteran also stated that he had pushed a former employer over 
a guardrail in 1992.  He reported having suicidal ideation, 
isolation, guilt, depression, sleep disturbances, flashbacks, and 
avoidance of people.  He reported that his flashbacks were of 
combat related trauma, including rocket and mortar attacks and 
dead bodies.  The Veteran also reported that, in 1969, he was in 
medical rehabilitation barracks in Vietnam following surgery, and 
someone-possibly the Viet Cong-threw a grenade into the 
barracks.  He stated that "I saw people getting blown up and 
heard a lot of screaming....Right after, I saw the guys that had 
gotten killed from that covered in white sheets and blood."  The 
Veteran noted that he was not injured by the grenade because "I 
was at the far end of the barracks."  The clinician recorded 
that the Veteran "repo[r]ts that the onset of his symptoms 
appeared in 1969, while he was in Vietnam."  The Veteran also 
reported that he was "given a blanket party while I was 
stationed in Germany."

Later in August 2004, the Veteran told a VA clinical social 
worker that he had PTSD with such symptoms as anger, manifested 
by putting his fists through windows and walls, and by harming 
others; difficulty getting along with and communicating with 
others; suicidal ideation; isolation; survivor's guilt; 
depression; flashbacks; sleep disturbances, including nightmares; 
intrusive thoughts; anxiety; panic attacks; distrust of others; 
memory and concentration difficulties; and hyperarousal.  The 
Veteran reported that he had experienced multiple traumatic 
events during service.  The VA clinician diagnosed the Veteran 
with PTSD and Major Depressive Disorder (MDD) in partial 
remission, and assigned a GAF score of 38.  For Axis IV, the 
clinician listed "exposure to war."

In October 2004, the Veteran told a VA clinician that he 
experienced three stressors during his service.  First, he stated 
that during basic training an instructor threw a fake grenade 
under the bleachers on which soldiers were sitting, causing them 
to scramble.  Second, he alleged that he was the victim of a 
"blanket party" during his service in Germany, which resulted 
from his not fitting in with other soldiers due to his Mormon 
religion.  Third, the Veteran reported that while he had left the 
medical recovery barracks for a walk, a grenade was thrown into 
the barracks, killing many soldiers.

The Veteran underwent a VA neuropsychological consult in December 
2004.  The clinician found that the Veteran had a history of 
combat-related PTSD and MDD.  The Veteran reported that his 
financial dependence contributes to his depression.  He further 
reported that during his employment, after service, as a pipe 
fitter at a private rubber company, he watched a coworker get 
caught in a machine and die.  The Veteran stated that after the 
accident, he was responsible for taking apart the machine and 
recovering this coworker's dismembered body.  The Veteran 
reported that he quit that job because "I was always scared by 
the noises" and he had difficulty remembering necessary aspects 
of his job.  The Veteran asserted that the private company 
"covered up" a lot of his records in order to avoid paying for 
his disability.  The clinician noted that "in addition to 
struggling with combat-related PTSD, [the Veteran] is 
experiencing many situational stressors, including significant 
financial strain and familial discord."

The Veteran's mother submitted a statement on his behalf in 
January 2005.  She wrote that upon his return from Vietnam, he 
had changes in "his quietness, relentlessness to volunteer 
information, and his quickness to anger."  She also noted that 
he was less outgoing and friendly than he had been prior to 
service.

A VA clinician again diagnosed the Veteran with PTSD and major 
depression in September 2005, and listed "exposure to combat" 
under Axis IV.

In October 2005, the Veteran told a VA clinician that he had 
shoved a colleague at work, has suicidal ideations, isolates 
himself from others, feels survivor's guilt, feels depressed, has 
frequent sleep disturbances and nightmares, and has flashbacks to 
military trauma.  The Veteran alleged that, during his service in 
Vietnam, "the worst thing of all was the constant fear for my 
life.  I was on a ship and had to walk guard duty.  At night you 
could see the firefights....I had to watch the waters for divers 
that would sneak up to the ships under water and blow them up.  
Every night I thought I was going to die."  The Veteran also 
reported that during his service in Vietnam, "when I was 
recovering from surgery someone threw a grenade into the 
barracks.  I don't know who did it....I was at the other end of the 
barracks.  This happened in the middle of the day....I don't 
remember how I got out, but I do remember the chaos and fear....I 
saw the aftermath.  There was a lot of blood and dead bodies 
covered with sheets."  The Veteran reported that the onset of 
his symptoms appeared in 1969.  The Veteran also reported that he 
had been given a "blanket party" during his service in Germany.  
The clinician noted that the Veteran "reported having been 
exposed to the traumatic events noted above, which involved 
actual or threatened death or injury to himself and others.  His 
response to the trauma has involved intense fear, helplessness 
and horror."

Later in October 2005, a VA clinician noted that the Veteran 
"has significant difficulty with memory....[and] barely remembered 
his tour" of duty in Vietnam.  However, the clinician noted that 
the Veteran "has regained some memory of a significant trauma 
when he was in the Army hospital in Cam Rahn Bay and it was 
attacked by sappers."  Additionally, the Veteran again reported 
that he was the victim of a "blanket party" in Germany.

The Veteran told a VA clinician in November 2005 that he had no 
memory of his time in service other than his traumas in basic 
training, Germany, and Vietnam.

Also in November 2005, the Veteran wrote that "all I can 
remember is the attack on Cam Ranh Bay on August 11, 1969."  The 
Veteran submitted an article from the Internet, originally 
written in August 1969, recounting an attack on the 6th 
Convalescent Center in Cam Ranh Bay, Vietnam.  He explained that 
his doctor had helped him find it.

In December 2005, a VA clinician performed a PTSD screening on 
the Veteran, and determined that the Veteran has severe, chronic 
PTSD.  The clinician noted that the Veteran's score on the Combat 
Exposure Scale "reflects significant combat involvement."  The 
Veteran reported having seen a grenade thrown into the other side 
of the barracks that he was in, seeing a number of people blown 
up, and seeing dead bodies covered in white sheets and blood.  
The clinician noted that the Veteran "reported ongoing intrusive 
thoughts and distressing dreams related to these and other combat 
incidents."

The Veteran told a VA clinician in August 2008 that he has daily 
intrusive thoughts and flashbacks from his time in Vietnam.

VA provided the Veteran with a compensation and pension (C&P) 
psychiatric examination in April 2009.  The examiner reviewed the 
claims file.  The Veteran reported that he suffered a grenade 
attack while recuperating from hernia surgery in the 16th 
Convalescent Center in Vietnam.  The examiner noted that the 
"attack has been verified as occurring August 7, 1969."  The 
Veteran further endorsed symptoms of hyperarousal, re-
experiencing of traumatic events, and avoidance behaviors.  The 
examiner diagnosed the Veteran with PTSD, depressive disorder, 
and cognitive disorder.  He opined that the Veteran's PTSD was 
"as likely as not secondary to [a] grenade attack in Vietnam 
during recovery from surgery."  He further opined that the 
Veteran's depressive disorder was likely secondary to his PTSD, 
and that his cognitive disorder was of "etiology unknown and 
unrelated to PTSD."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA clinicians and examiner are so 
qualified, their medical diagnoses constitute competent medical 
evidence.  However, as explained below, the nexus opinions 
linking the Veteran's PTSD, depression, and other psychiatric 
disorders to his time in service are of no probative value 
because they are based on the Veteran's noncredible accounts of 
in-service stressors.  The Board must reject medical opinions 
that are based on incorrect facts.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

The Veteran is competent to observe his mood during and after 
service.  Likewise, the Veteran's mother is competent to observe 
the Veteran's behavior.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) ("Competent lay evidence" is evidence provided by a 
person who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

In addition to evaluating competence, the Board has a duty to 
assess the credibility of the evidence of record.  Smith v. 
Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Although the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence of the in-
service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006)-the Board may discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Board finds that the Veteran's descriptions of his alleged 
stressors, and their impact on his psychiatric condition, lack 
credibility.  The Veteran's service personnel records and service 
treatment records-which show no evidence of combat service; no 
evidence of complaints, diagnoses, or treatment of any 
psychiatric disorder; and a February 1971 clinician's finding of 
psychiatric normalcy on clinical evaluation at separation-
outweigh his post-service lay evidence describing ongoing 
psychiatric symptoms dating to service.  Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (holding that contemporaneous evidence has 
greater probative value than subsequently reported history).

Furthermore, pursuant to the Board's December 2004 remand, VA 
undertook extensive efforts to verify the Veteran's alleged 
stressors.  First, it sought evidence that the Veteran was 
present at the grenade attack on the Convalescent Center 
barracks.  In July 2008, CURR replied that "on August 7, 1969 
the 6th Convalescent Center received an enemy sapper attack 
resulting in two U.S. killed in action and 54 U.S. wounded in 
action.  However, we researched the 1962 [through] 1975 
Chronology submitted by Headquarters, 1st Transportation 
Battalion.  The Chronology states that during [the Veteran's] 
tour of duty the battalion was aboard the USNS Corpus Christi 
Bay, which was located at Vung Tau, Vietnam," except during 
April 30, 1969 through June 25, 1969, when that ship was at 
Sasebo, Japan for repairs.

Second, VA sought evidence supporting the alleged stampede on the 
bleachers resulting from a drill instructor's throwing of a 
disabled grenade during a training.  In September 2008, NPRC 
conducted a search of active duty inpatient clinical records for 
injuries suffered from a stampede from April 1, 1968 to December 
31, 1968 at Fort Bliss, Texas, but "no records were located."  
Moreover, in January 2009, NPRC informed VA that a search of 
Morning Reports for a grenade training accident resulting in a 
stampede or injuries from April 12, 1968 to June 24, 1968 "was 
negative."

The service department's findings as to the Veteran's military 
service are conclusive and binding on VA.  Soria v. Brown, 118 
F.3d 747, 748 (Fed.Cir.1997); Duro v. Derwinski, 2 Vet. App. 530 
(1992).

Additionally, a thorough review of the Veteran's service 
treatment records reveals a November 1969 record which states 
that the Veteran underwent a "right inguinal hernioscopy 6 
months ago [May 1969] in RVN [the Republic of Vietnam]."  
Furthermore, a service treatment record dated August 1969 is 
stamped "Medical Section, Transportation Corps Battalion 
(Aircraft Maintenance Depot) (Seaborne)."  These records confirm 
the response from CURR by showing that the Veteran recuperated 
from his hernia repair in May 1969, and was at sea by August 1969 
when the grenade attack on the Convalescent Center barracks 
occurred.  Additional service treatment records dated May 1969 
confirm that the Veteran was receiving treatment for his hernia 
disorder at the 36th Evacuation Hospital at that time.

The Board further finds that there are significant 
inconsistencies in the Veteran's statements regarding his alleged 
grenade attack stressor.  For example, the Veteran told a VA 
clinician in November 2003 that he was near a site where grenades 
had exploded.  By contrast, at his May 2004 Board hearing, the 
Veteran stated that he was a patient in the convalescent barracks 
that were attacked, but avoided the grenade because he was 
wandering around and talking with others in the barracks.  He 
also stated in May 2004 that the victims of the attack "never 
showed back up again.  So they had to have been fatalities.  I 
was told there were fatalities."  By August 2004, the Veteran 
was claiming that "I saw the guys that had gotten killed from 
that [grenade attack] covered in white sheets and blood."  In 
October 2004, the Veteran told a VA clinician that at the time of 
the grenade attack, he had left the convalescent barracks to take 
a walk.  These inconsistencies constitute additional evidence of 
the lack of veracity of the Veteran's alleged stressor 
experiences.

The Board further notes that, in November 2003, a VA clinician 
also questioned the reliability of the history that the Veteran 
provided.

Taken together, the absence of complaints during service of any 
physical or psychological symptoms resulting from the Veteran's 
alleged in-service stressors, the February 1971 clinician's 
finding of psychiatric normalcy on clinical evaluation at 
separation, the negative search results from CURR and NPRC, the 
service treatment records showing that the Veteran was at sea at 
the time of the August 1969 grenade attack on the convalescent 
barracks, the inconsistencies in the Veteran's post-service 
statements, and the doubts that a VA clinician raised regarding 
the Veteran's veracity all support the finding by the Board that 
the Veteran's descriptions of his alleged stressors, and their 
impact on his psychiatric condition, lack credibility.

The Board further finds that the Veteran's mother's statement is 
of limited probative value.  Although the Veteran's demeanor 
during his interactions with his mother may have changed upon his 
return from service in Vietnam, her observation is insufficient 
to show that he underwent an in-service stressor or incurred a 
psychiatric disability as a result of his service.

Recently, VA promulgated a liberalizing regulation for 
establishing the occurrence of in-service PTSD stressors.  
38 C.F.R. § 3.304(f)(3).  That regulation provides that if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of posttraumatic stress disorder and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others...and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  In this case, 
the Board finds that the factors listed above which weigh against 
the credibility of the Veteran's claimed stressors constitute 
clear and convincing evidence to rebut the examiner's 
conclusions.  Additionally, that evidence shows that the 
Veteran's claimed stressors are inconsistent with the places, 
types, and circumstances of his service.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the most probative evidence of record 
indicates that the Veteran did not have a psychiatric disorder 
during service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for a psychiatric disorder, including stress, a 
nervous condition, and PTSD; it follows that the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As 
such, the Veteran's claim is denied.


ORDER

Service connection for a psychiatric disorder, including stress, 
a nervous condition, and PTSD, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


